                                                 1   Michael E. Smith, SBN 95927
                                                     Wiley R. Driskill, SBN 253913
                                                 2   LOZANO SMITH
                                                     7404 N. Spalding Avenue
                                                 3   Fresno, CA 93720-3370
                                                     Telephone: (559) 431-5600
                                                 4   Facsimile: (559) 261-9366
                                                     Email: wdriskill@lozanosmith.com
                                                 5

                                                 6   Attorneys for Defendants San Luis Coastal Unified School District;
                                                     Eric Prater
                                                 7

                                                 8                                      UNITED STATES DISTRICT COURT

                                                 9                                    EASTERN DISTRICT OF CALIFORNIA

                                                10

                                                11   KRISTINE KURK, individual; and SUSAN                      Case No.: 2:19-cv-00548-KJM-DB
7404 N. Spalding Avenue Fresno, CA 93720-3370




                                                     SHROLL, individual;
      Tel 559-431-5600 Fax 559-261-9366




                                                12                                                             ORDER RE: STIPULATION FOR
                                                                     Plaintiffs,                               EXTENSION OF TIME FOR DEFENDANTS
                                                13
               LOZANO SMITH




                                                             v.                                                SAN LUIS COASTAL UNIFIED SCHOOL
                                                14                                                             DISTRICT AND ERIC PRATER TO FILE
                                                     LOS RIOS CLASSIFIED EMPLOYEES                             RESPONSIVE PLEADING
                                                15   ASSOCIATION; SERVICE EMPLOYEES
                                                     INTERNATIONAL UNION LOCAL 620; LOS                        [Doc. # 14]
                                                16   RIOS COMMUNITY COLLEGE DISTRICT;
                                                     SAN LUIS COASTAL UNIFIED SCHOOL
                                                17   DISTRICT; JOHN KNIGHT, in his official
                                                     capacity as President of the Board of Trustees of
                                                18   the Los Rios Community College District; ERIC
                                                     PRATER in his official capacity as Superintendent
                                                19   of the San Luis Coastal Unified School District;
                                                     and XAVIER BECERRA in his official capacity
                                                20   as Attorney General of California,

                                                21                   Defendants.

                                                22

                                                23

                                                24

                                                25

                                                26

                                                27

                                                28
                                                     ____________________________________________________________________________________________________
                                                                                                       1
                                                     ORDER RE: STIPULATION FOR EXTENSION                    Kurk, et al. v. Los Rios Classified Employees Assn, et al.
                                                     OF TIME TO FILE RESPONSIVE PLEADING                                                      2:19-cv-00548-KJM-DB
                                                 1           Plaintiffs and Defendants San Luis Coastal Unified School District and Eric Prater have

                                                 2   stipulated as follows [see Doc. # 14]:

                                                 3           1.      Plaintiffs filed their Complaint in the above-entitled matter on March 28, 2019, and

                                                 4   Defendants returned their Waivers of Service of Summons on May 6 and May 10, 2019, respectively.
                                                 5
                                                             2.      Defendants’ response to the Complaint is currently due on May 28, 2019.
                                                 6
                                                             3.      The parties have begun efforts to resolve this matter and so have mutually agreed that
                                                 7
                                                     Defendants may have a thirty (30) day extension of time within which to file and serve a response to the
                                                 8

                                                 9   Complaint.

                                                10           Based on the foregoing stipulations, and good cause otherwise appearing,

                                                11
7404 N. Spalding Avenue Fresno, CA 93720-3370




                                                             IT IS HEREBY ORDERED THAT
      Tel 559-431-5600 Fax 559-261-9366




                                                12
                                                             Defendants’ deadline to answer or otherwise respond to the Complaint is now June 27, 2019.
                                                13
               LOZANO SMITH




                                                14   DATED: June 3, 2019.

                                                15
                                                                                                            UNITED STATES DISTRICT JUDGE
                                                16

                                                17

                                                18

                                                19

                                                20

                                                21

                                                22

                                                23

                                                24

                                                25

                                                26

                                                27

                                                28
                                                     ____________________________________________________________________________________________________
                                                                                                       2
                                                     ORDER RE: STIPULATION FOR EXTENSION                    Kurk, et al. v. Los Rios Classified Employees Assn, et al.
                                                     OF TIME TO FILE RESPONSIVE PLEADING                                                      2:19-cv-00548-KJM-DB
